t c memo united_states tax_court james hawver petitioner v commissioner of internal revenue respondent docket no 20792-15l filed date janice burns king for petitioner shannon e craft for respondent memorandum findings_of_fact and opinion pugh judge petitioner while residing in georgia timely filed a petition seeking review of a notice_of_determination concerning collection action s under sec_6320 and or sustaining a notice_of_intent_to_levy and the filing of a notice_of_federal_tax_lien with respect to petitioner’s outstanding federal_income_tax liabilities for and petitioner does not dispute respondent’s determination as to he disputes only respondent’s determination as to his underlying liability for findings_of_fact some of the facts have been stipulated and are so found i tax_return filing on date petitioner filed his form_1040 u s individual_income_tax_return for the taxable_year original return on his original return petitioner reported gross_income of dollar_figure and total_tax owed of dollar_figure in before filing the original return he made three payments of dollar_figure each toward his tax_liability petitioner then engaged a different accountant with the help of that accountant on date petitioner submitted to the internal_revenue_service irs a form 1040x amended u s individual_income_tax_return for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar amended_return the amended_return indicated that the changes consisted of income and deductions that were omitted from the original return reducing the original tax_liability by dollar_figure the irs rejected the amended_return as unprocessable by letter 916c no consideration dated date stating the law allows you to file a claim for a refund of taxes you paid the law does not allow you to file a claim to reduce the tax you owe on date petitioner submitted another copy of the amended_return which the irs again rejected by letter 916c dated date for the same reason petitioner’s accountant then requested an appeals hearing with respect to the disallowed amended_return which the irs also rejected by letter 916c dated date in letter 916c the irs notified petitioner that he had to pay the tax owed before the irs would consider the appeal and reiterated the statements above regarding claims for refunds being limited to amounts paid petitioner submitted yet another copy of the amended_return on date this time the irs rejected the amended_return by letter 105c total claim disallowance dated date stating you filed your claim more than years after you filed your tax_return undeterred by these rejections petitioner submitted a copy of the amended_return for a fourth time on date but this time instead of another rejection letter petitioner received letter 4364c dated date that stated we have adjusted your account as you requested letter 4364c is a response generated by the irs about a correction or adjustment being made in response to a claim filed by a taxpayer letter 4364c did not state an amount but explained that i f the adjustment results in you owing money we will send you a separate notice that will tell you the amount you owe for the tax period shown however the irs made no adjustments to petitioner’s account transcript to indicate that the amended_return was accepted instead on date the irs issued a notice_of_intent_to_levy and notice of your right to hearing for and levy notice and on date the irs issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and lien notice ii collection proceedings petitioner timely sought an administrative hearing regarding both proposed collection actions as part of that administrative review the settlement officer assigned petitioner’s underlying liability issue to another appeals officer who in turn referred the case to the irs examination_division for review as part of that review the revenue_agent issued form_4564 information_document_request to petitioner for records to substantiate reported income and deductions claimed on petitioner’s amended_return after receiving the revenue agent’s report the appeals officer issued form_4549 income_tax examination changes dated date those changes included the reduction of petitioner’s income_tax_liability for by dollar_figure abatement of a dollar_figure late filing addition_to_tax for the original return and a computational adjustment that reduced the late payment addition_to_tax for the original return by dollar_figure on date respondent issued a notice_of_determination the notice stated that the settlement officer concluded that petitioner was precluded from challenging the underlying liability because he had had a prior opportunity to challenge that liability but that his underlying liability was considered under appeals’ general authority the notice then described adjustments that appeals made to petitioner’s liability that were based on the irs agent’s review of petitioner’s amended_return and documentation provided opinion in an administrative hearing the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed petitioner has not challenged whether the settlement officer satisfied the verification requirements of sec_6330 and our review of the record and the notice_of_determination likewise reveals no irregularities collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 and c the only issue raised at the hearing was petitioner’s liability for and whether letter 4364c bound the irs petitioner’s pretrial memorandum stated that the issue for us to decide is p rocessing and determination of f orm 1040x and allowance of ‘rebate refund’ abatement of income_tax for respondent’s pretrial memorandum framed the issue as w hether petitioner can prove that his income_tax_liability should be less than the assessed amount at trial petitioner did not present any evidence regarding his underlying liability rather he argued that letter 4364c was correct and should bind the irs there is no dispute that the irs issued at least one erroneous letter to petitioner respondent argues that letter 4364c was the erroneous letter petitioner argues that this was the only correct letter all the others were incorrect it is likely that all of the letters were issued in error letters 916c and 105c because petitioner had not filed a claim_for_refund and letter 4364c because the irs made no corresponding adjustment to petitioner’s account regardless of what the prior error was when given the opportunity at trial petitioner offered no support for his position that letter 4364c was correct respondent does not dispute that petitioner did not have a prior opportunity to challenge his liability putting his underlying liability at issue before us where as here the underlying tax_liability is at issue the court reviews the commissioner’s determination de novo 114_tc_176 the taxpayer bears the burden_of_proof regarding his or her underlying liability see rule a as we noted at trial while we could consider the underlying liability de novo there is no evidence for us to consider because petitioner produced no evidence to substantiate the adjustments that he claimed on his amended_return petitioner has not offered any authority for his proposition that letter 4364c is a binding determination nor could we find any such authority petitioner does not claim that letter 4364c is a closing_agreement under sec_7121 or compromise under sec_7122 and we know of no other notice that would bind the irs in the way petitioner claims even a notice_of_deficiency is not so binding our rules anticipate that the irs may assert new matters increases in deficiency and affirmative defenses in an answer although the irs will bear the the parties have not explained the basis for the statement in the notice_of_determination that petitioner had had a prior opportunity to challenge his liability but as respondent does not take this position we will not concern ourselves with the provenance of the statement burden_of_proof as to those matters rule a see also sec_6212 sec_6214 nor do we accept petitioner’s argument that the irs never revoked the correct allowance letter the irs never adjusted petitioner’s account transcript and it issued the levy and lien notices at issue here it is well established that the irs is not bound by erroneous incorrect or incomplete advice given by agents bornstein v united_states ct_cl 111_tc_215 n and as part of the administrative review of the proposed collection actions the irs made certain adjustments to petitioner’s underlying liability that review did not result in wholesale acceptance of petitioner’s amended_return but such a de novo review is the relief that petitioner sought from appeals and is entitled to before us not acceptance of his amended_return without change we also reject petitioner’s argument that letter 4364c was a determination within the meaning of sec_1313 because it was a final petitioner did not argue that the doctrine_of equitable_estoppel applies that is the usual argument when the irs issues erroneous letters or notices in any event petitioner identified no detrimental reliance on the erroneous letter and therefore the doctrine would not provide any relief see eg 74_tc_743 aff’d 673_f2d_784 5th cir petitioner did rely on letter 4364c at trial but was given the opportunity to offer evidence of his underlying liability and chose instead to rely only on letter 4364c disposition the statute provides that a claim_for_refund shall be deemed finally disposed of as to items with respect to which the claim was allowed on the date of allowance of refund_or_credit sec_1313 but letter 4364c does not indicate the amount allowed and no corresponding changes were made to petitioner’s account transcript more generally the mitigation provisions of sec_1311 to do not apply to correct the error petitioner alleges needs mitigating namely the allegedly erroneous issuance of the levy notice and the lien notice to him sec_1311 and sec_1312 see 98_f3d_1167 9th cir costello v commissioner tcmemo_2016_33 at while petitioner alleges that the settlement officer violated sec_6330 the alleged violation a failure to discuss adjustments to petitioner’s underlying liability relates to the determination of petitioner’s underlying liability but when a taxpayer’s underlying liability is at issue we review that underlying liability de novo and in our de novo review of a taxpayer’s underlying liability we consider evidence of that taxpayer’s income and deductions we do not review actions taken by the commissioner during the audit process for abuse_of_discretion see 62_tc_324 petitioner cited sec_6303 we assume sec_6330 was intended describing the rationale for not looking behind a notice_of_deficiency as the fact that a trial before the tax_court is a proceeding de novo our determination as to a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level petitioner cites sec_6404 as authority for abatement that would require us to conclude that the amounts were excessive but we have no evidence on which we could base such a conclusion and abatement under sec_6404 is not available with respect to assessments of income_tax sec_6404 finally we cannot accept petitioner’s argument that letter 4364c is credible_evidence of his underlying liability shifting the burden_of_proof to respondent pursuant to sec_7491 because letter 4364c conflicts with others it serves to establish only that the irs issued at least one erroneous letter to petitioner the question is which one or ones we agree with petitioner that it is possible that the irs issued three incorrect letters before issuing a correct letter but petitioner offered no evidence to support his position that letter 4364c was correct and the preceding three letters were incorrect even though he was entitled to de novo review of his underlying liability therefore we hold that petitioner has not met the requirements of sec_7491 to shift the burden_of_proof to respondent see sec_7491 requiring a taxpayer to introduce credible evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer petitioner who was represented by counsel chose not to produce evidence of his income and deductions even though his accountant testified that some supporting documentation did exist he now must face the consequences of this choice as we reject his position and uphold the notice_of_determination conclusion on the basis of our review of the evidence offered at trial we conclude that appeals satisfied the verification requirements of sec_6330 and did not abuse its discretion in sustaining the proposed collection actions any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
